DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth under 35 U.S.C. 112 have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.  Regarding the previous 112(a) rejection, Examiner took issue with the combination of “non-rectilinear” (present in the disclosure) and “rectangle” (now “rectangular” in claim 18).  The terms “rectangle” and “rectangular” are not present in the disclosure and appear to be mutually exclusive to “non-rectilinear”.  
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, below.  Examiner continues to note that further detail added to the claim language for the independent claims regarding the interconnection of the bracket and wall element to form the frame at the front of the household refrigeration apparatus would likely overcome the An reference.   Applicant’s current amendment remains broad enough that An has not been overcome (see modified grounds of rejection, necessitated by Amendment: both components #110 and #120 include front edges).   Regarding Applicant’s arguments concerning Park with respect to claim 19, Applicant appears to be arguing about the manner in which Park is assembled, Examiner notes that ultimately, a latch will result in a “fixed” connection.  Regarding claim 11, Applicant’s characterization of Examiner’s Official Notice appears accurate, however, Applicant’s assertion regarding the 
Applicant is encouraged to schedule an interview if Applicant believes discussion of amendment(s) providing further detail added to the claim language for the independent claims regarding the interconnection of the bracket and wall element to form the frame at the front of the household refrigeration apparatus would be helpful, perhaps in advance of filing an AFCP 2.0 amendment.  

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 refers to “respective inner walls” with respect to first and second wall plates and then refers to “first inner wall of the first wall plate” and “second inner wall of the second wall plate”.  It is recommended that Applicant either the use of “first” and “second” with respect to inner wall be removed or that the “first” and “second” convention be recited in the area referring to “respective” inner walls. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “wherein the opening has a rectangular shape”.  Applicant’s disclosure does not use the term “rectangle” or “rectangular”, and instead refers to component(s) making up the opening as “non-rectilinear”.  Accordingly, the term “rectangular” is considered to add new matter to the disclosure.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation “wherein the at least one lock and the at least one plug are configured for fixedly fastening the positioning bracket to the wall element”.  The use of “fixedly fastening” is unclear in view of “non-destructively detachably connected” in claim 1, upon which claim 19 depends.  Does Applicant mean that the non-destructive connection is fixed in the sense that it does not move, or does Applicant intend that the lock and plug permanently attach the positioning bracket and the wall element?  It is believed that Applicant intended the former based on Applicant’s remarks.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2013/0263620: cited by Applicant).
Regarding claim 17, An et al. shows a household refrigeration apparatus, comprising: an ice maker (see at least paragraph [0057]) having a housing (see at least ice making chamber #70); the housing having a wall element, which has an L-shape in cross- section (see at least Figure 8, second ice making chamber case #120), the wall element including a first wall plate (see at least second vertical wall #124) and a second wall plate (see at least Figure 8, second horizontal wall #123), the first and second wall plates having respective inner walls which face a receiving space of the ice maker (see at least inner wall of second vertical wall #124 and inner wall of second horizontal wall #123 each of which faces the interior (receiving space) of the ice maker) and which together form the L-shape (see at least Figure 8, second ice making chamber case #120 has an L-shape), and the housing having a positioning bracket which has an L-shape in cross-section and which is separate from the wall element (see at least Figure 8, first ice making chamber case #110 which has an L-shape), the positioning bracket having a first end (see at first vertical wall #114), which is non-destructively detachably connected to the first wall 
Regarding claim 18, An et al. further shows wherein the opening has a rectangular shape (second ice making chamber case #120 and first ice making chamber case #110 combine to form a rectangular opening at the front of the refrigerator).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, 12, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2013/0263620: cited by Applicant) in view of Park (US 2010/0024463: previously cited).
Regarding claims 1 and 19, An et al. discloses a household refrigeration apparatus, comprising: an ice maker (see at least paragraph [0057]) having a housing (see at least ice making chamber #70); the housing having a wall element, which has an L-shape in cross- section (see at least Figure 8, second ice making chamber case #120), the wall element including a first wall plate (see at least second vertical wall #124) and a second wall plate (see at least Figure 8, second horizontal wall #123), which together form the L-shape (see at least Figure 8, second ice making chamber case #120 has an L-shape), and the housing having a positioning bracket which has an L-shape in cross-section and which is separate from the wall element (see at least Figure 8, first ice making chamber case #110 which has an L-shape), the positioning bracket having a first end (see at first vertical wall #114), which is non-destructively detachably connected to the first wall plate of the wall element (see at least paragraphs [0088]-[0090]; i.e. via the fitting protrusion(s) #121 and fitting hole(s) #112), and having a second end (see at least first front edge #115), which is non-destructively detachably connected to the second wall plate (see at least paragraphs [0088]-[0090]; i.e. via the fitting protrusion(s) #121 and fitting hole(s) #112); the L-shaped positioning bracket and the L-shaped wall element being interconnected to define an opening at a front of the household refrigeration apparatus (second 
An et al. does not disclose the positioning bracket including at least one lock integrally formed at the first end and at least one plug integrally formed at the second end for fastening the positioning bracket to the wall element; wherein the at least one lock and the at least one plug are configured for fixedly fastening the positioning bracket to the wall element.  
However, it is noted that there are only a finite number of options available for providing the fastening between components in a household refrigeration apparatus.  In this regard, it is noted that Park teaches another household refrigeration apparatus including  a positioning bracket for a housing in a household refrigerator (see at paragraph [0039]: junction #70/supporting rib #71), the positioning bracket including at least one lock integrally formed at a first end and at least one plug integrally formed at a second end for fastening the positioning bracket to a wall element (see at least paragraph [0039]: the first end has fastening projection (i.e. plug) #74 and the second end has latch (i.e. lock) #72, both integrally formed); wherein the at least one lock and the at least one plug are configured for fixedly fastening the positioning bracket to the wall element (see at least paragraph [0039]: latch is indicative of fixedly fastening). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the positioning bracket of An et al. with the positioning bracket including at least one lock integrally formed at the first end and at least one plug integrally formed at the second end for fastening the positioning bracket to the wall element; wherein the at least one lock and the at least one plug are configured for fixedly KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of a tight, tremble resistant connection between components (see at least Park paragraph [0051]).  
Regarding claim 3, An et al. further discloses wherein the positioning bracket is integrally formed (see at least Figure 8, first ice making chamber case #110 is an integral formation).
Regarding claim 4, An et al. further discloses wherein the housing has a depth direction (inherent to housing), and the wall element comprises a front area viewed in depth direction (see at least Figure 8, adjacent second front edge #125), wherein the positioning bracket is arranged on the front area (see at least Figure 8, first ice making chamber case #110 is arranged at least in part on second front edge #125).
Regarding claim 5, An et al. further discloses wherein the front area comprises a front edge (see at least Figure 8, second front edge #125), and a circumferentially closed frame, which defines the opening, is formed by the front edge of the wall element and the positioning bracket (see at least Figure 8, second front edge #125 and first front edge #115 couple together to create a circumferentially closed front frame in a rectangular shape).
Regarding claim 6, An et al. further discloses wherein the positioning bracket comprises a bracket leg (see at least Figure 8, first front edge #115), and at least one stiffening rib is formed at the bracket leg (see at least gasket contact portion #167; paragraph [0071]: examiner notes that gasket contacting portion is formed “at” the bracket leg).
Regarding claim 7, An et al. further discloses wherein the stiffening rib is oriented in the direction of a longitudinal axis of the positioning bracket and is a bounding wall of a receiving groove for a seal (see at least paragraph [0071]: Examiner notes that without definition, “a longitudinal axis” can be any direction).   
Regarding claim 8, An et al. in view of Park further discloses wherein the positioning bracket comprises a bracket leg (see at least An et al. Figure 8, first front edge #115), at the end of which the at least one lock is integrally formed (see at least An et al. paragraphs [0088]-[0090]; Park paragraph [0039]: junction #70/supporting rib #71, the second end of which has latch (i.e. lock) #72 integrally formed).
Regarding claim 9, An et al. further shows wherein the household refrigeration apparatus comprises an interior container (see at least inner case #20 having top wall #21 and side wall #22a; paragraph [0052]), which bounds a first receiving chamber for food of the household refrigeration apparatus (see at least storage compartment #50; paragraph [0052]), and the positioning bracket further comprises at least one positioning element for non-destructively detachably pre-positioning the housing at the interior container (see at least Figure 8; paragraphs [0074]-[0075]; engagement protrusions #170).
Regarding claim 10, An et al. further discloses wherein the positioning bracket comprises a bracket leg (see at least Figure 8, first vertical wall #114), at the end of which the at least one plug element is integrally formed (see at least An et al. paragraphs [0088]-[0090]; Park paragraph [0039]: junction #70/supporting rib #71, the first end of which has fastening projection (i.e. plug) #74).
Regarding claim 12, An et al. further discloses wherein the positioning bracket comprises a bracket leg, which comprises an aperture (see at least paragraph [0090]; fitting holes #112), and the wall element comprises a coupling flap for coupling to the positioning bracket (see at least paragraph [0090]; fitting protrusions #121), wherein the coupling flap comprises an engagement area, which engages with the aperture (see at least paragraph [0090]).
Regarding claim 13, An et al. does not disclose wherein the engagement area comprises a hole for passing a fixing element.
An et al. does however, teach another wall element (see at least Figure 4, reinforcing member #93) having a coupling flap with an engagement area (see at least Figure 4, portion of reinforcing member cantilevered to the right) wherein the engagement area comprises a hole for passing a fastener (see at least Figure 4, holes #94).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the engagement area on the wall element of An et al. with herein the engagement area comprises a hole for passing a fastener, as taught by the other component of An et al., since such is a known provision for locking together components (see at least paragraph [0084]), and since, as disclosed by An et al., second ice making chamber #120 and first ice making chamber #110 may be coupled through various coupling structures (see at least paragraph [0089]).  
Regarding claim 15, An et al. further discloses wherein the household refrigeration apparatus comprises an interior container with a first wall and with a second wall arranged angled thereto (see at least inner case #20 having top wall #21 and side wall #22a; paragraph [0052]), wherein the interior container bounds a first receiving chamber for food of the household refrigeration apparatus (see at least storage compartment #50; paragraph [0052]), wherein the housing of the ice maker is formed by a wall area of the first wall and a wall area of the second wall in certain areas (see at least Figures 3 and 4: top and left walls of the ice making chamber #70 are formed by portions of top wall #21 and side wall #22a), wherein the wall 44 / 46BSH-2018PO2621element is non-destructively detachably fixed to the wall area of the first wall and the wall area of the second wall (see at least paragraphs [0074]-[0075]; engagement protrusions #170; paragraph [0088]: second ice making chamber case #120 is coupled to first ice making chamber case #110, which includes the engagement protrusions #170 that are non-destructively detachably fixed to the walls #21/#22a).
Regarding claim 16, An et al. further discloses wherein the household refrigeration apparatus comprises an interior container with a wall area (see at least inner case #20 having .

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of Park as applied to claim 1 above, and further in view of Itoh (US 7,618,012: previously cited) and Linstromberg (US 4,754,615: previously cited) and, alternatively, further in view of OFFICIAL NOTICE.
Regarding claim 11, An et al. further discloses wherein the positioning bracket comprises a bracket leg, which comprises a plate area (see at least Figure 8, first vertical wall #114 having plate area on top).
An et al. in view of Park does not disclose wherein a depression is formed in the plate area, and an elongated hole for passing a fastener is formed in the depression providing a tolerance for positional adjustment, a washer is disposed in the depression and the washer has a recess for receiving a head of the fastener.
Itoh teaches another bracket having a plate area wherein a depression is formed in the plate area (see a least Figure 1, bracket #20 having a plate area (into the page) with a depression #21 for receiving a washer #50), and a hole for passing a fastener is formed in the depression (see at least Figure 1, screw hole #23 is formed in the depression #21), a washer is disposed in the depression and the washer has a recess for receiving a head of the fastener (see at least depression #21 receiving a washer #50; Examiner notes that washer #50 will inherently form a recess for receiving the heat of the screw due to deformation of the washer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bracket of An et al. in view of Park with wherein a depression is formed in the plate area, and a hole for passing a fastener is formed in the depression, a washer is disposed in the depression and the washer has a recess for receiving a head of the fastener, as taught by Itoh, to improve the bracket of An et al. by dampening vibration of the bracket.  
An et al. in view of Park and Itoh does not disclose that the hole is an elongated hole providing a tolerance for positional adjustment.
Linstromberg teaches another household refrigeration apparatus including a positioning bracket (see at least support/heat shield #54 having wall #58), the bracket including an elongated hole providing a tolerance for positional adjustment (see at least column 3, lines 58-65).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bracket of An et al. in view of Park and Itoh with an elongated hole providing a tolerance for positional adjustment, as taught by Linstromberg, to improve the bracket of An et al. in view of Park and Itoh by allowing for accommodation of inaccurate positioning of the fasteners (see at least Linstromberg column 3, lines 58-65).  
To the extent that Applicant may disagree with Examiner’s assertion regarding the recess for receiving a heat of a fastener, Examiner alternatively takes OFFICIAL NOTICE that and the washer has a recess for receiving a head of the fastener is old and well-known in the art.  Such washers including a countersunk collar or recess are and were readily available in commercial fastener catalogs at the time the invention was filed and were known to provide the benefits of enhanced sealing around the fastener head and a more flush appearance with respect to the fastener head.  
Accordingly, it would have been obvious to provide the washer in the apparatus of An et al. in view of Park, Itoh, and Linstromberg with and the washer has a recess for receiving a head of the fastener, since such provision was old and well-known in the art and would provide the known benefits of enhanced sealing around the fastener head and/or a more flush appearance with respect to the fastener head.
Regarding claim 14, An et al. in view of Park is silent regarding wherein the bracket leg comprises an integrated, blind hole-shaped screw boss in the plate area for fastening the positioning bracket to the wall element.  
An et al. does, however, further disclose that ice making chamber case #100 (which includes first ice making chamber case #110 and second ice making chamber case #120) includes an integrated, blind hole-shaped screw boss (see at least paragraph [0077]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the positioning bracket of An et al. in view of Park with wherein the bracket leg comprises an integrated, blind hole-shaped screw boss in the plate area for fastening the positioning bracket to the wall element, since the ice making chamber case #100 is contemplated as having such and provision in the first ice making chamber case #110 (which is the inmost part) would ensure the stated benefit of preventing a fastening member from being outwardly exposed (see at least paragraph [0077]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763